Gilbert, J.
The Bainbridge State Bank secured a judgment against the Brinson Consolidated School District, of Decatur County, its treasurer and trustees, for $4,072.07 and interest, representing a demand of said bank against said school district for an unpaid draft cashed by the bank to provide funds for *102operating the school of said district in 1924, said draft having been executed by said treasurer and trustees, accepted by the tax-collector of said county, and discounted by him to the bank. On December 7, 1925, the Commissioners of Roads and Revenues of said county levied a tax of 10 mills on the dollar upon all property in said school district, to pay said judgment. The Atlantic Coast Line Railroad Company refused to pay said tax, and the Comptroller-General of Georgia issued, on March 30, 1926, his fi. fa. against said railroad company in the sum of $1,265.17, with interest from December 20, 1925, “as balance of its tax for the year 1925 due the Brinson school district,” which fi. fa. was levied upon the company’s depot property in the Town of Brinson. The company filed its affidavit of illegality, alleging that the fi. fa. was issued to collect on said judgment, and was illegal; that said judgment was void, because there had already been paid on its property all the school tax allowed by law to be levied for the year 1925; that is to say, 5 mills of county-wide tax, 5 mills additional under the McMichael school act, and 6 mills to pay interest and sinking-fund on school bonds. On the hearing the court passed an order to the effect that, notwithstanding any judgment against the school district, there was no authority to levy a school tax in excess of the taxes already levied, because no election had been held to authorize incurring any debt other than current expenses and interest and sinking-fund on bonds; and sustained the affidavit of illegality on the ground that “the levy is contrary to the inhibition of the constitution.” To this judgment the comptroller-general excepted on the ground that it was error because contrary to law. The judgment is Affirmed.

All the Justices concur.